     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 1 of 9 Page ID #:1




1    FARHAD NOVIAN (State Bar No. 118129)
     farhad@novianlaw.com
2    SHARON RAMINFARD (State Bar No. 278548)
     sharon@novianlaw.com
3    NOVIAN & NOVIAN LLP
     1801 Century Park East, Suite 1201
4    Los Angeles, California 90067
     Telephone: (310) 553-1222
5    Facsimile (310) 553-0222
6
     Attorney for Plaintiff,
7    L.A. T-SHIRT & PRINT, INC.
8

9                           UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     L.A. T-SHIRT & PRINT, INC., a               Case No.:
12   California corporation dba RIOT
13   SOCIETY                                      COMPLAINT FOR:
14
               Plaintiff,                          1. Copyright infringement;
15                                                 2. Vicarious and/or Contributory
         v.                                           Copyright Infringement
16

17   FASHION NOVA, INC., a California                 JURY TRIAL DEMANDED
     corporation; and DOES 1 through 10,
18   inclusive,
19
               Defendants.
20

21

22

23

24

25

26

27

28

                                           -1-                              Complaint
      Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 2 of 9 Page ID #:2




1          Plaintiff, L.A. T-SHIRT & PRINT, INC. dba RIOT SOCIETY (“Plaintiff”),
2    by and through its undersigned counsel, complaining of the defendants FASHION
3    NOVA, INC., a California corporation; and DOES 1 through 10, inclusive
4    (collectively, “Defendants”), respectfully alleges as follows:
5                               NATURE OF THE ACTION
6          1.     Plaintiff creates and obtains rights to unique two-dimensional non-
7    functional artworks which are transacted primarily in and through the apparel
8    industry. Plaintiff owns these designs in exclusivity and exploits these designs for
9    profit by selling products bearing the designs or entering into licensing agreements
10   for sale or display by third parties. Defendants have knowingly and intentionally
11   used one such design in the production of unauthorized goods which infringe
12   Plaintiff’s copyrights.
13                             JURISDICTION AND VENUE
14         2.     The Court has original subject matter jurisdiction over Plaintiff’s
15   federal claims arising under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
16   seq. under 28 U.S.C. § 1331, 1338 (a) and (b).
17         3.     This Court has personal jurisdiction over the Defendants because the
18   events or omissions giving rise to the claim occurred, the tortuous acts occurred,
19   and a substantial part of the injury took place and continues to take place, in this
20   judicial district and/or each of the defendants can be found in this judicial district.
21         4.     Venue is proper in the United States District Court for the Central
22   District of California pursuant to 28 U.S.C §§ 1391(b), 1391(c), and 1400(a) on
23   information and belief that: (a) this is a judicial district in which a substantial part
24   of the events giving rise to the claims occurred the tortuous acts occurred, and a
25   substantial part of the injury took place and continues to take place; and (b) this is
26   a judicial district in which Defendants may be found.
27   ///
28   ///

                                               -2-                                 Complaint
     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 3 of 9 Page ID #:3




1                                      THE PARTIES
2           5.    Plaintiff L.A. T-SHIRT & PRINT, INC. (“Plaintiff”) is a California
3    corporation doing business as RIOT SOCIETY with its principal place of business
4    in the County of Los Angeles, State of California.
5           6.    Upon information and belief, defendant FASHION NOVA, INC.
6    (“Fashion Nova”) is, and at all times relevant was, a California corporation doing
7    business within the jurisdiction of this Court.
8           7.    Defendants DOES 1 through 10 are individuals and/or entities whose
9    true names and capacities are presently unknown to Plaintiff. Plaintiff is informed
10   and believes, and thereon alleges, that, at all times herein mentioned, each of the
11   fictitiously named defendants was the agent, servant, and/or employee of his or her
12   co-defendants and, in doing the things herein mentioned, was acting within the
13   scope of his or her authority as such agent, servant, and/or employee, and with the
14   permission and consent of his or her co-defendants, and that each of said
15   fictitiously named defendants is, in some manner, liable or responsible to Plaintiff
16   based upon the facts hereinafter alleged and thereby proximately caused injuries
17   and damages to Plaintiff as more fully alleged herein. Accordingly, Plaintiff sues
18   said defendants by said fictitious names. At such time as said defendants’ true
19   names and capacities become known to Plaintiff, Plaintiff will seek leave to amend
20   this Complaint to insert said true names and capacities of such individuals and/or
21   entities.
22                             PLAINTIFF’S COPYRIGHTS
23          8.    Plaintiff owns, and had owned prior to the infringing acts complained
24   of herein, a copyright in the original two-dimensional textile design it has
25   internally designated as “PANDA ROSE” (the “Design”):
26

27

28

                                              -3-                             Complaint
     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 4 of 9 Page ID #:4




1

2

3

4

5

6

7

8

9

10

11

12          9.     On November 27, 2018, the United States Copyright Office accepted
13   an application for copyright registration of the Design, which application has been
14   assigned Case Number 1-7174269191 by the Copyright Office.
15          10.    Plaintiff is in the garment industry and regularly sells garments
16   bearing its designs. Plaintiff also regularly sells, licenses, or otherwise exploits its
17   artwork to art galleries, manufacturers, retailers, and other third parties.
18          11.    The Design is Plaintiff’s best seller and is, and has long been, offered
19   and advertised for sale by Plaintiff on numerous outlets including but not limited
20   to, Plaintiff’s website and social media pages as well as those of authorized third
21   party retailers.
22                      DEFENDANTS’ INFRINGING CONDUCT
23          12.    In or around June 2018, Plaintiff discovered that Defendant Fashion
24   Nova was selling garments that bear designs that are identical or substantially
25   similar to Plaintiff’s Design (“Infringing Garments”).
26          13.    Shortly thereafter, Plaintiff sent a letter to Fashion Nova putting it on
27   notice of the Infringing Garments and demanding that Fashion Nova stop engaging
28   in such infringing conduct. Plaintiff did not receive any response to its letter to

                                               -4-                                  Complaint
     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 5 of 9 Page ID #:5




1    Fashion Nova.
2           14.      On or about October 22, 2018 and again on November 7, 2018,
3    Plaintiff, through its counsel, addressed a letter to Defendant Fashion Nova
4    informing it of the Infringing Garments. Plaintiff demanded, among other things,
5    that Fashion Nova immediately cease and desist from using, copying, reproducing,
6    distributing, displaying, ordering, purchasing, manufacturing, offering for sale or
7    advertising the Design in any way. Plaintiff also demanded that Fashion Nova
8    provide a written accounting of each use of the Design, provide the contact
9    information for the manufacturers, stores, websites, and companies used by
10   Fashion Nova in relation with the Design, and provide copies of all sales receipts,
11   invoices, customer records, accounting records, and inventories of and relating to
12   the Design.
13          15.      To date, Plaintiff’s counsel has not received any response to its letters
14   to Fashion Nova and has not received the information or documents requested in
15   such letters.
16          16.      Upon information and belief, Defendants have misappropriated and
17   continue to misappropriate the Design, and are selling Infringing Garments
18   throughout the United States, including but not limited to within this judicial
19   district.
20          17.      Upon information and belief, Defendants are, without Plaintiff’s
21   authorization, unlawfully reproducing, importing, distributing and/or selling
22   Infringing Garments in this judicial district that feature a design that is identical, or
23   substantially similar to, the Design.
24          18.      Upon information and belief, Defendants’ infringing use of the Design
25   is not limited to the Infringing Garments described above, and other garments
26   Defendants created, manufactured, caused to be manufactured, imported,
27   distributed, and/or sold may infringe Plaintiff’s copyright in the Design.
28

                                                -5-                                Complaint
     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 6 of 9 Page ID #:6




1                               FIRST CLAIM FOR RELIEF
2                 (For Copyright Infringement - Against All Defendants)
3           19.    Plaintiff repeats, reiterates and realleges each and every allegation
4    contained in paragraphs designated 1 through 17, inclusive, of this Complaint, as if
5    fully set forth herein at length.
6           20.    Plaintiff is informed and believes and thereon alleges that Defendants,
7    and each of them, infringed Plaintiff’s copyright by creating, making and/or
8    developing directly infringing and/or derivative works from the Design and by
9    producing, distributing and/or selling Infringing Garments.
10          21.    Due to Defendants’ acts of infringement, Plaintiff has suffered
11   substantial damages to its business in an amount to be established at trial.
12          22.    Due to Defendants’ acts of infringement, Plaintiff has suffered general
13   and special damages in an amount to be established at trial.
14          23.    Due to Defendants’ acts of copyright infringement as alleged herein,
15   Defendants, and each of them, have obtained direct and indirect profits they would
16   not otherwise have realized but for their infringement of the Design. As such,
17   Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly
18   attributable to Defendants’ infringement of the Design in an amount to be
19   established at trial.
20          24.    Plaintiff is informed and believes and thereon alleges that Defendants,
21   and each of them, have imported, manufactured, cause to be manufactured and/or
22   sold Infringing Garments.
23          25.    Upon information and belief, Defendants also began such activities
24   although they were fully aware of Plaintiff’s superior rights to the Design.
25   Therefore, Defendants’ acts of copyright infringement as alleged above were, and
26   continue to be, willful, intentional and malicious, subjecting Defendants, and each
27   of them, to liability for statutory damages under Section 504(c)(2) of the Copyright
28   Act in the sum of up to one hundred fifty thousand dollars ($150,000) per

                                              -6-                                   Complaint
     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 7 of 9 Page ID #:7




1    infringement.   Further, Defendants’, and each of their willful and intentional
2    misappropriation and/or infringement of Plaintiff’s copyrighted Design renders
3    Defendants, and each of them, liable for statutory damages as described herein.
4    Within the time permitted by law, Plaintiff will make its election between actual
5    damages and statutory damages. Plaintiff is also entitled to preliminary and
6    permanent injunctive relief.
7                            SECOND CLAIM FOR RELIEF
8             (For Vicarious and/or Contributory Copyright Infringement
9                                   - Against All Defendants)
10         26.    Plaintiff repeats, realleges and incorporates herein by reference as
11   though fully set forth the allegations contained in Paragraphs 1 through 24,
12   inclusive.
13         27.    Plaintiff is informed and believes and thereon alleges that Defendants
14   knowingly induced, participated in, aided and abetted in and profited from the
15   illegal reproduction and/or subsequent sales of Infringing Garments featuring the
16   Design as alleged hereinabove.
17         28.    Plaintiff is informed and believes and thereon alleges that Defendants,
18   and each of them, are vicariously liable for the infringements alleged herein
19   because they had the right and ability to supervise the infringing conduct and
20   because they had a direct financial interest in the infringing conduct.
21         29.    By reason of the Defendants’, and each of their, acts of contributory
22   infringement as alleged above, Plaintiff has suffered and will continue to suffer
23   substantial damages to his business in an amount to be established at trial, as well
24   as additional general and special damages in an amount to be established at trial.
25         30.    Due to Defendants’ acts of copyright infringement as alleged herein,
26   Defendants, and each of them, have obtained direct and indirect profits they would
27   not otherwise have realized but for their infringement of the Design. As such,
28   Plaintiff is entitled to disgorgement of Defendants’ profits directly and indirectly

                                              -7-                              Complaint
     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 8 of 9 Page ID #:8




1    attributable to Defendants’ infringement of the Design, in an amount to be
2    established at trial.
3           31.    Plaintiff is informed and believes and thereon alleges that Defendants,
4    and each of them, have imported, manufactured, cause to be manufactured and/or
5    sold Infringing Garments.
6           32.    Upon information and belief, Defendants also began such activities
7    although they were fully aware of Plaintiff’s superior rights to the Design.
8    Therefore, Defendants’ acts of copyright infringement as alleged above were, and
9    continue to be, willful, intentional and malicious, subjecting Defendants, and each
10   of them, to liability for statutory damages under Section 504(c)(2) of the Copyright
11   Act in the sum of up to one hundred fifty thousand dollars ($150,000) per
12   infringement.    Further, Defendants’, and each of their, willful and intentional
13   misappropriation and/or infringement of Plaintiff’s copyrighted Design renders
14   Defendants, and each of them, liable for statutory damages as described herein.
15   Within the time permitted by law, Plaintiff will make its election between actual
16   damages and statutory damages. Plaintiff is also entitled to preliminary and
17   permanent injunctive relief.
18                                  PRAYER FOR RELIEF
19          WHEREFORE, Plaintiff respectfully demands the following relief against
20   Defendants, jointly and severally, with respect to each claim for relief:
21          a.     That Defendants, their agents and servants be enjoined from selling
22   Infringing Garments, or otherwise infringing Plaintiff’s copyright in the Design;
23          b.     That Plaintiff be awarded all profits of Defendants plus all losses of
24   Plaintiff, the exact sum to be proven at the time of trial, or, if elected before final
25   judgment, statutory damages as available under the Copyright Act, 17 U.S.C. § 101
26   et seq.;
27          c.     That Plaintiff be awarded his attorneys’ fees as available under the
28   Copyright Act 17 U.S.C. § 101 et seq.;

                                              -8-                                Complaint
     Case 2:18-cv-09984-DSF-JC Document 1 Filed 11/29/18 Page 9 of 9 Page ID #:9




1          d.    Directing such other relief as the Court may deem appropriate to
2    prevent the Defendants from participating in this or other copyright infringements;
3    and
4          e.    Such other relief as the Court may deem appropriate.
5

6
     Dated: November 29, 2018                     NOVIAN & NOVIAN, LLP

7
                                           By:     /s/ Farhad Novian
8                                                 FARHAD NOVIAN
                                                  SHARON RAMINFARD
9

10                                                Attorneys for Plaintiff
11
                                                  L.A. T-SHIRT & PRINT, INC.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -9-                              Complaint
